Citation Nr: 0930893	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-23 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for lumbosacral arthritis.

2.  Entitlement to service connection for bilateral hip 
arthritis.

3.  Entitlement to service connection for osteoporosis of the 
back.

4.  Entitlement to an evaluation in excess of 20 percent for 
limitation of motion of the left knee with osteoarthritic 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1943 to December 1945.  He spent 125 days as a 
German Prisoner of War (POW) from November 23, 1944, to May 
8, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2005, 
November 2005 and May 2008 by the Hartford, Connecticut 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a March 1984 decision the RO denied a claim for 
service connection for lumbosacral arthritis.  The Veteran 
perfected a timely appeal, and the Board upheld the RO's 
denial of the claim in a December 1984 decision.  That 
determination became final.

3.  Evidence added to the record since the March 1984 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for lumbosacral arthritis.
4.  The evidence of record demonstrates the Veteran's claimed 
bilateral hip arthritis is not a result of any established 
event, injury, or disease during active service.

5.  The evidence of record demonstrates the Veteran's claimed 
osteoporosis of the back is not a result of any established 
event, injury, or disease during active service.

6.  Limitation of motion of the left knee with osteoarthritic 
changes is currently manifest by flexion to 80 degrees, 
extension to 0 degrees, and painful motion.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for lumbosacral 
arthritis may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Bilateral hip arthritis was not incurred in or aggravated 
by active service, nor may service incurrence of degenerative 
arthritis of the bilateral hips be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Osteoporosis of the back was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2008).

4.  The criteria for a rating in excess of 20 percent for 
limitation of motion of the left knee with osteoarthritic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2005, August 2005, August 2007, and 
February 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the August 2005 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial of the claim for service connection for 
lumbosacral arthritis.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in June 2008 informed the Veteran that he needed to show the 
impact that the worsening of his symptoms had on his 
employment and daily life.  The letter also specifically 
described the requirements of the applicable Diagnostic Codes 
as they concern his claim for an increased evaluation for the 
limitation of motion for his left knee.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).



Factual Background and Analysis-New and Material Evidence 
Claim

In a March 1984 rating decision the RO denied entitlement to 
service connection for lumbosacral arthritis.  It was noted, 
in essence, that there was no basis to associate the stated 
lumbosacral spine arthritis, an aging process, with the 
Veteran's service-connected conditions or with military 
service.  The Veteran appealed this decision, and the Board 
upheld the denial in a December 1984 decision.  The decision 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104 (2008).

The evidence received since the March 1984 RO decision 
includes VA and private treatment records, VA examination 
reports, and statements from the Veteran.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
March 1984 decision is not new, and is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence which demonstrates that the Veteran's lumbosacral 
arthritis is a result of the Veteran's active service or due 
to his other service connected disorders, which was the basis 
for the prior determination.

The newly submitted private and VA treatment records merely 
demonstrate that the Veteran currently suffers from 
lumbosacral arthritis.  Unfortunately, none of the treatment 
records provide competent evidence that the Veteran's 
lumbosacral arthritis was caused by any of his other service-
connected disorders.  They also do not provide competent 
evidence which indicates that his lumbosacral arthritis was 
caused by his active service.  Thus, the private and VA 
treatment and examination records do not raise a reasonable 
possibility of substantiating the claim.

The Veteran's current statements that his lumbosacral 
arthritis was caused by his active duty merely repeat 
contentions that were previously considered in the March 1984 
rating decision of the RO.  Regrettably, none of the newly 
submitted statements from the Veteran provide new and 
material evidence beyond his own previously-considered 
contentions that his lumbosacral arthritis was caused by his 
active duty.  As mentioned previously, the March 1984 RO 
decision was upheld by a December 1984 Board decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104 (2008).

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Service Connection Claims

In this case, the Veteran's service treatment records reflect 
that in February 1944, the Veteran complained of pain in his 
back that had lasted throughout his life.  It was noted that 
he had no specific injury or treatment.  The diagnosis listed 
was kyphosis of the back with no orthopedic disease.  The 
remainder of the service treatment records are negative for 
any signs, symptoms, or diagnoses of arthritis in his hips or 
for back complaints.  The December 1945 separation 
examination noted that the Veteran had no musculoskeletal 
defects except for his gunshot wound to his right wrist and 
left leg.

A private X-ray taken in July 2005 revealed diffuse 
osteoporosis in the Veteran's lumbosacral spine and 
degenerative spondylitic changes in the lower thoracic spine 
and in L2-L3, L4-L5 and L5-S1.  Additional private and VA 
treatment records from 2005 through 2008 reveal continuing 
diagnoses of osteoporosis in the Veteran's lumbosacral spine.

A private X-ray taken in January 2008 revealed no left hip 
abnormality.  A VA treatment record from February 2008 states 
that the Veteran had osteoarthritis of the right hip.

On VA examination in March 2008, the Veteran complained of 
chronic daily hip pain with prolonged sitting, standing, and 
walking.  It was remarked that diffuse osteoporosis and 
kyphosis of the spine had been identified in a July 2005 X-
ray study.  The examiner opined that the Veteran had 
bilateral hip arthritis that is as likely as not related to 
aging.  The examiner also opined that The Veteran had 
documented osteoporosis, and the etiology of the 
osteoporosis, as likely as not, was due to age, not the 
result of an injury in the military.  It was also mentioned 
that without additional documentation, the etiology of the 
osteoporosis could not be determined without resorting to 
speculation.

In April 2008, the Veteran underwent bone density testing at 
a VA facility.  The treatment note states that the Veteran 
had a T-score of -2.1, consistent with osteoporotic 
fractures.

Based on the evidence of record, the Board finds that service 
connection is not warranted for the Veteran's claimed 
bilateral hip arthritis and osteoporosis of the back.  While 
the Veteran clearly has current diagnoses of bilateral hip 
arthritis and osteoporosis of the back, there is no evidence 
of record which provides a competent link between those 
current disorders and the Veteran's active duty service.  In 
this matter, the Board finds the opinion of the March 2008 VA 
examiner persuasive.  The examiner thoroughly interviewed the 
Veteran and reviewed the notes from the Veteran's primary 
care doctor and electronic treatment notes.  It was indicated 
that the Veteran's claimed arthritis was age-related, and any 
opinion offered regarding the etiology of the osteoporosis 
would be speculative.  None of the medical evidence of record 
contradicts the March 2008 VA examiner's opinion.  Without 
competent evidence of a link between a current disability and 
the Veteran's active duty service, service connection cannot 
be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
arthritis of the hips could be established on a presumptive 
basis.  Unfortunately, the first medical evidence of record 
which indicates that the Veteran has bilateral hip arthritis 
is from 2008-nearly 63 years after the Veteran left active 
duty.  Without competent evidence that arthritis manifest 
itself to a compensable degree within one year after the 
Veteran left active duty, service connection for arthritis 
cannot be established on a presumptive basis.  38 C.F.R. § 
3.307 (2008).

The Board has carefully considered the Veteran's own 
contentions that he currently suffers from bilateral hip 
arthritis and osteoporosis of the spine due to his active 
service.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the Veteran's contentions 
that he currently has bilateral hip arthritis and 
osteoporosis of the spine caused by his active duty service.  
In this case, when the Veteran's post-service VA and private 
examination records are considered (which, as analyzed above, 
do not contain persuasive evidence of a nexus between the 
claimed disorders and the Veteran's active duty service), the 
Board finds that the medical evidence outweighs the 
contentions that he has bilateral hip arthritis and 
osteoporosis of the spine due to his active duty service.  
While the Veteran's statements provide competent evidence 
regarding what he is able to observe, they do not provide 
competent evidence regarding the causation of the Veteran's 
claimed disorders, as he does not have medical expertise and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

525
7
Knee, other impairment of:


Recurrent subluxation or lateral instability:



Severe
30


Moderate
20


Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

5260
Leg, limitation of flexion of:


Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

5261
Leg, limitation of extension of:


Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
  
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)
	


 
38 C.F.R. § 4.71, plate 2 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Limitation of Motion of the Left Knee with Osteoarthritic 
Changes

The Veteran complained of chronic pain, weakness, stiffness, 
swelling, warmth, and redness in his left knee during a VA 
Joints Examination in April 2005.  He had difficulty with 
sleep because of pain.  He said he had some instability of 
the left knee.  He said that his knee arthritis limited his 
activities.  The examiner noted that the Veteran did not 
limp.  Left knee flexion was to 80 degrees with pain at the 
end of the range of motion.  The ligaments were intact, and 
tenderness in the medial joint line was noted.  The Veteran 
was only able to complete six repetitions of left knee 
flexion with a five-bound weight on his ankle.  Pain started 
at four repetitions.  The examiner opined that after 
prolonged use of the left knee, the Veteran was likely to 
lose additional range of motion due to pain.

Private and VA treatment records from 2007 through 2008 
indicate that the Veteran was frequently seen for left knee 
pain.  Private magnetic resonance imaging (MRI) completed in 
May 2007 revealed an extensive complex tear of the medial 
meniscus with secondary advanced medial compartment cartilage 
loss, joint space loss and surrounding bone marrow edema.  A 
private X-ray completed in May 2007 showed significant 
narrowing of the medial joint space with good preservation of 
the lateral and patellofemoral joints.  In June, July, and 
August 2007, the Veteran received a series of Supartz 
injections to his knee.

On VA examination in September 2007, the Veteran stated that 
his knee swelled all the time.  He said that his pain was 
double what it was at his previous VA examination.  The knee 
was unstable.  He reported daily flare-ups that worsened 
during bad weather.  He rated his pain as a five or six on a 
0 (low) to 10 (high) pain scale.  He denied dislocation or 
recurrent subluxation.  The examiner observed that the bottom 
of the Veteran's left shoe was worn down which suggested that 
the Veteran dragged his foot during ambulation to prevent 
bending of the left knee.  No ankylosis was appreciated.  
There was objective evidence of painful motion.  Left knee 
flexion was to 95 degrees with pain at the end of the range 
of motion.  Extension was full to 0 degrees.  No laxity was 
appreciated.  Pain, fatigue, weakness, and lack of endurance 
were reported.  The examiner said that pain and fatigue 
moderately severely limited the joint function.  The examiner 
further described the functional limitations as moderately 
severe.

In March 2008, the Veteran told a VA examiner he experienced 
chronic daily knee pain.  He reported weakness and 
instability.  He reported that he avoided stairs and limited 
his walking.  He said he experienced flare-ups.  On objective 
examination, the examiner found painful motion but no 
instability, effusion, or edema.  Significant joint line 
tenderness and warmness was observed.  Left knee flexion was 
to 80 degrees with pain at the end.  Extension was full to 0 
degrees.  The examiner noted that pain was the most dominant 
feature.

The Veteran indicated to a VA examiner in March 2009 that he 
did not want the examination.  It was noted that his knee did 
not affect his occupation as he did not work.  He experienced 
chronic swelling, stiffness, and pain.  He reported 
instability and giving way.  He said he tired easily.  He 
experienced flare-ups.  He said that his daily pain rated a 
five or six on a 0 (low) to 10 (high) pain scale, and during 
flare-ups, the pain increased to an eight or nine.  It was 
noted that he had no recurrent subluxation or dislocation.  
The examiner noted that the Veteran walked with a significant 
antalgic gait and a cane.  The Veteran tended to drag his 
left foot and had difficulty sitting and standing up.  
Palpable crepitus and effusion in the knee was noted.  
Flexion of the left knee was to 80 degrees with pain at the 
endpoint.  Extension was full to 0 degrees.  The ranges of 
motion were additionally limited by pain, fatigue, weakness, 
stiffness, and lack of endurance following repetitive use.  
After repetitive use, the range of motion decreased 
approximately 50 degrees.  The examiner opined that the 
Veteran had moderate to severe functional limitations.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 20 percent for limitation of motion 
of the left knee with osteoarthritis is not warranted 
throughout the period of appeal.  Examining all of the 
reported ranges of motion for the Veteran's left knee, the 
finding that is most favorable to the Veteran is forward 
flexion of 80 degrees, as reported in the April 2005 and 
March 2009 VA examinations.  Under Diagnostic Code 5260 (Leg, 
limitation of flexion of), a non-compensable evaluation is 
warranted if flexion exceeds 60 degrees.  VA examiners have 
consistently remarked that the Veteran has full extension of 
his left knee.  Under Diagnostic Code 5261, a non-compensable 
evaluation is warranted if extension is limited to less than 
5 degrees.

However, the Board is mindful that ratings can be considered 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The evidence of record documents the 
Veteran's reports of pain.  Every VA examiner has commented 
on how pain and repetitive use limits the Veteran's range of 
motion.  The March 2009 VA examiner specifically commented 
that the left knee forward flexion decreased by 50 degrees 
due to pain on repetitive motion.  In light of these 
objective observations, the Veteran's reports of pain, and in 
consideration of the criteria outlined by DeLuca, the Board 
finds that the Veteran's present 20 percent evaluation is 
appropriate for his limitation of motion of the left knee.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's left knee disorder.  The medical evidence does 
not demonstrate any ankylosis (Diagnostic Code 5256), 
recurrent subluxation (Diagnostic Code 5257), removal of 
semilunar cartilage (Diagnostic Code 5258), impairment of the 
tibia and fibula (Diagnostic Code 5262), or genu recurvatum 
(Diagnostic Code 5263).  Therefore, these diagnostic codes 
are factually inapplicable in this case.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Finally, the Board finds that the service-connected 
limitation of motion of the left knee is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the disorder has not 
necessitated frequent periods of hospitalization, and there 
is no objective evidence that it has resulted in marked 
interference with his employment.

The Board is mindful and grateful for the Veteran's service 
to his country.  The Veteran has served in ways that few 
other citizens have.  Unfortunately, his symptomatology does 
not meet the legal criteria for an increased rating.  When 
all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for lumbosacral 
arthritis; the appeal is denied.

Entitlement to service connection for bilateral hip arthritis 
is denied.

Entitlement to service connection for osteoporosis of the 
back is denied.

Entitlement to an evaluation in excess of 20 percent for 
limitation of motion of the left knee with osteoarthritic 
changes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


